Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142695(51)                                                                                                          Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 142695
  v                                                                 COA: 295125
                                                                    Oakland CC: 2009-009016-AR
  ALEXANDER EDWARD KOLANEK,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by the Prosecuting Attorneys
  Association for extension of the time for filing its brief amicus curiae is considered and it
  is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2012                    _________________________________________
                                                                               Clerk